DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: claims 1-6 in the reply filed on 07/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).
Claims 7-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leary (US 2017/0354787 A1).
	Regarding claim 1, Leary discloses (abstract; Paras. [0076]-[0101]; Figs. 8-21) a volume indicator (dose gauge 370, para. [0076]; fig. 8) for a syringe comprising a syringe body (310, fig. 8) and a plunger (340) received in the syringe body, the volume indicator comprising: 
	an indicator body (body of 370, fig. 8); 
	a window portion (376, para. [0082]) extending through a thickness of the indicator body (fig. 8) such that a portion of the syringe plunger in the syringe body is visible through the window portion (para. [0082]); and 
	wherein the indicator body is configured to removably clip onto the syringe body (dose gauge 370 couples to flange of syringe body and can be snapped into place over portion of syringe body, paras. [0085]-[0086]).
	Regarding claim 2, Leary discloses the device of claim 1. Leary further discloses further comprising inflation indicia adjacent the window portion (at least one alignment protrusion 377, para. [0083]; figs. 8-13 and 21).
	Regarding claim 3, Leary discloses the device of claim 2. Leary further discloses wherein the inflation indicia comprise protrusions extending at least partially across the window portion (see at least figs. 8, 13-14 and 21 depicting protrusions 377 extending at least partially across window 376).
	Regarding claim 5, Leary discloses the device of claim 1. Leary further discloses wherein the indicator body is at least partially opaque (para. [0083]).
	Regarding claim 6, Leary discloses the device of claim 1. Leary further discloses wherein the window portion is positioned between a first end of the indicator body and a second end of the indicator body and extends less than the full length of the indicator body (see at least fig. 13 depicting window 376 extending less than a full length of dose gauge 370).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Giambattista (US 2012/0041389 A1).
	Regarding claim 4, Leary discloses the device of claim 2. 

	Giambattista teaches (paras. [0041]-[0043]; figs. 1a-4), in the same field of endeavor, a medicament delivery device including a plunger rod (24, para. [0031]; fig. 2) and a window portion (64, para. [0042], fig. 1b-2), and further teaches indicia comprising bands (58, para. [0041]) extending across the window portion (para. [0043]; see at least fig. 1b depicting bands 58 extending across window portion 64), for the purpose of providing progress and final indications of delivery on the band, which is a positive and reliable indication that delivery is in progress through different types of indicia (paras. [0043]-[0044]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Leary with the bands, as taught by Giambattista, such that the inflation indicia comprises bands extending across the window portion, in order to provide progress and final indications to the user of delivery of inflation to the syringe body, which is a positive and reliable indication that delivery is in progress through different types of indicia, expanding communication of delivery of inflation to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0160894 A1 to Julian, disclosing an automatic injection device including a housing for a syringe comprising a display window.
US 2015/0080807 A1 to Schneider, disclosing an injection device including a display window and indicia comprising protrusions.
US 2019/0117899 A1 to Byskov, disclosing a device including a display window and indicia comprising protrusions and bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771